B. F. SAFFOLD. J.
The suit was commenced by attachment, and was for the recovery of the rent of land due, as stated in the affidavit, on the 1st of November, 1869. The judgment by default was obtained October 21,1869.
An attachment may issue to enforce the collection of a debt not due, but the complaint is not required to be filed until the maturity of the debt. — Rev. Code, §§ 2927, 2999. There is no authority for rendering judgment against the defendant until the debt is due.
The judgment is reversed and the cause remanded.